                                              Case 3:21-cv-06278-LB Document 1 Filed 08/13/21 Page 1 of 22



                                 1    Thiago M. Coelho, SBN 324715
                                      thiago@wilshirelawfirm.com
                                 2    Binyamin I. Manoucheri, SBN 336468
                                 3    binyamin@wilshirelawfirm.com
                                      Jasmine Behroozan, SBN 325761
                                 4    jasmine@wilshirelawfirm.com
                                 5    WILSHIRE LAW FIRM
                                      3055 Wilshire Blvd., 12th Floor
                                 6    Los Angeles, California 90010
                                 7    Telephone: (213) 381-9988
                                      Facsimile: (213) 381-9989
                                 8
                                 9    Attorneys for Plaintiff and Proposed Class

                                 10                        UNITED STATES DISTRICT COURT
                                 11
                                                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                 12
                                      FRANCISCO ANDRES                           CASE NO.:
3055 Wilshire Blvd, 12th Floor




                                 13
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                      RODRIGUEZ, individually and on
                                      behalf of all others similarly situated,
                                 14                                                     CLASS ACTION COMPLAINT
                                                           Plaintiff,                1. VIOLATIONS OF THE
                                 15
                                            v.                                          AMERICANS WITH
                                 16                                                     DISABILITIES ACT OF 1990, 42
                                 17   LASINO INC d/b/a NOO BOWL, a                      U.S.C. § 12181
                                      California corporation; and DOES 1             2. VIOLATIONS OF THE UNRUH
                                 18   to 10, inclusive,                                 CIVIL RIGHTS ACT
                                 19                                                     DEMAND FOR JURY TRIAL
                                                          Defendants.
                                 20
                                 21
                                            Plaintiff Francisco Andres Rodriguez (“Plaintiff”), individually and on
                                 22
                                      behalf of all others similarly situated, brings this action based upon personal
                                 23
                                      knowledge as to himself and his own acts, and as to all other matters upon
                                 24
                                      information and belief, based upon, inter alia, the investigations of his attorneys.
                                 25
                                                                 NATURE OF THE ACTION
                                 26
                                            1.     Plaintiff is a visually impaired and legally blind individual who
                                 27
                                      requires screen-reading software to read website content using his computer.
                                 28
                                                                                 1
                                                       CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                             Case 3:21-cv-06278-LB Document 1 Filed 08/13/21 Page 2 of 22



                                 1    Plaintiff uses the terms “blind” or “visually impaired” to refer to all people with
                                 2    visual impairments who meet the legal definition of blindness in that they have a
                                 3    visual acuity with correction of less than or equal to 20 x 200. Some blind people
                                 4    who meet this definition have limited vision. Others have no vision.
                                 5          2.     Plaintiff, individually and on behalf of those similarly situated persons
                                 6    (hereafter “Class Members”), brings this Class Action to secure redress against
                                 7    Lasino Inc d/b/a Noo Bowl (hereafter “Defendant”), and DOES 1-10, for its failure
                                 8    to design, construct, maintain, and operate its website to be fully and equally
                                 9    accessible to and independently usable by Plaintiff and other blind or visually
                                 10   impaired people. Defendant’s denial of full and equal access to its website, and
                                 11   therefore denial of its products and services offered thereby and in conjunction with
                                 12   its physical locations, is a violation of Plaintiff’s rights under the Americans with
3055 Wilshire Blvd, 12th Floor




                                 13   Disabilities Act (“ADA”) and California’s Unruh Civil Rights Act (“UCRA”).
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14         3.     Because    Defendant’s      website,    http://www.noobowl.com/        (the
                                 15   “website” or “Defendant’s website”), is not fully or equally accessible to blind and
                                 16   visually impaired consumers in violation of the ADA, Plaintiff seeks a permanent
                                 17   injunction to cause a change in Defendant’s corporate policies, practices, and
                                 18   procedures so that Defendant’s website will become and remain accessible to blind
                                 19   and visually impaired consumers.
                                 20                                     THE PARTIES
                                 21         4.     Plaintiff, at all times relevant and as alleged herein, is a resident of the
                                 22   County of San Francisco. Plaintiff is a legally blind, visually impaired, handicapped
                                 23   person, and a member of a protected class of individuals under the ADA, pursuant
                                 24   to 42 U.S.C. § 12102(1)-(2), and the regulations implementing the ADA set forth
                                 25   at 28 CFR §§ 36.101 et seq.
                                 26         5.     Defendant Lasino Inc d/b/a Noo Bowl is a California corporation with
                                 27   its headquarters in San Jose, California. Defendant’s servers for the website are in
                                 28   the United States. Defendant conducts a large amount of its business in California.
                                                                                 2
                                                      CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                              Case 3:21-cv-06278-LB Document 1 Filed 08/13/21 Page 3 of 22



                                 1    Defendant’s restaurants constitute places of public accommodation. Defendant’s
                                 2    restaurants provide to the public important goods and services. Defendant’s website
                                 3    provides consumers access to “authentic Chinese street foods, such as noodles and
                                 4    rice bowls.” Consumers can further access information regarding Defendant’s
                                 5    biography, restaurant locations, business hours, contact information for the
                                 6    restaurants, Defendant’s menu, and ordering online for pickup or delivery.
                                 7           6.     Plaintiff is unaware of the true names, identities, and capacities of each
                                 8    Defendant sued herein as DOES 1 to 10. Plaintiff will seek leave to amend this
                                 9    complaint to allege the true names and capacities of DOES 1 to 10 if and when
                                 10   ascertained. Plaintiff is informed and believes, and thereupon alleges, that each
                                 11   Defendant sued herein as a DOE is legally responsible in some manner for the
                                 12   events and happenings alleged herein and that each Defendant sued herein as a DOE
3055 Wilshire Blvd, 12th Floor




                                 13   proximately caused injuries and damages to Plaintiff as set forth below.
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14          7.     Defendant’s restaurants are public accommodations within the
                                 15   definition of Title III of the ADA, 42 U.S.C. § 12181(7).
                                 16          8.     The website, http://www.noobowl.com/, is a service, privilege, or
                                 17   advantage of Defendant’s services, products, and locations.
                                 18                             JURISDICTION AND VENUE
                                 19          9.     This Court has subject matter jurisdiction over the state law claims
                                 20   alleged in this Complaint pursuant to the Class Action Fairness Act, 28 U.S.C.
                                 21   §1332(d)(2)(A) because: (a) the matter in controversy exceeds the sum of $5
                                 22   million, exclusive of interest and costs; and (b) some of the class members are
                                 23   citizens of a state (California).
                                 24          10.    Defendant is subject to personal jurisdiction in this District. Defendant
                                 25   has been and continues to commit the acts or omissions alleged herein in the
                                 26   Northern District of California, that caused injury, and violated rights prescribed by
                                 27   the ADA and UCRA, to Plaintiff and to other blind and other visually impaired
                                 28   consumers. A substantial part of the acts and omissions giving rise to Plaintiff’s
                                                                                 3
                                                       CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                             Case 3:21-cv-06278-LB Document 1 Filed 08/13/21 Page 4 of 22



                                 1    claims occurred in the Northern District of California. Specifically, on several
                                 2    separate occasions, Plaintiff has been denied the full use and enjoyment of the
                                 3    facilities, goods, and services of Defendant’s website in San Francisco County. The
                                 4    access barriers Plaintiff has encountered on Defendant’s website have caused a
                                 5    denial of Plaintiff’s full and equal access multiple times in the past and now deter
                                 6    Plaintiff on a regular basis from accessing Defendant’s website. Similarly, the
                                 7    access barriers Plaintiff has encountered on Defendant’s website have impeded
                                 8    Plaintiff’s full and equal enjoyment of goods and services offered at Defendant’s
                                 9    brick-and-mortar locations.
                                 10         11.    This Court also has subject-matter jurisdiction over this action
                                 11   pursuant to 28 U.S.C. § 1331 and 42 U.S.C. § 12181, as Plaintiff’s claims arise
                                 12   under Title III of the ADA, 42 U.S.C. § 12181, et seq., and 28 U.S.C. § 1332.
3055 Wilshire Blvd, 12th Floor




                                 13         12.    This Court has personal jurisdiction over Defendant because it
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   conducts and continues to conduct a substantial and significant amount of business
                                 15   in the State of California, County of San Francisco, and because Defendant’s
                                 16   offending website is available across California.
                                 17         13.    Venue is proper in the Northern District of California pursuant to 28
                                 18   U.S.C. § 1391 because Plaintiff resides in this District, Defendant conducts and
                                 19   continues to conduct a substantial and significant amount of business in this District,
                                 20   Defendant is subject to personal jurisdiction in this District, and a substantial
                                 21   portion of the conduct complained of herein occurred in this District.
                                 22     THE AMERICANS WITH DISABILITIES ACT AND THE INTERNET
                                 23         14.    The Internet has become a significant source of information, a portal,
                                 24   and a tool for conducting business, doing everyday activities such as shopping,
                                 25   learning, banking, researching, as well as many other activities for sighted, blind,
                                 26   and visually impaired persons alike.
                                 27         15.    In today's tech-savvy world, blind and visually impaired people have
                                 28   the ability to access websites using keyboards in conjunction with screen access
                                                                                 4
                                                      CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                             Case 3:21-cv-06278-LB Document 1 Filed 08/13/21 Page 5 of 22



                                 1    software that vocalizes the visual information found on a computer screen. This
                                 2    technology is known as screen-reading software.         Screen-reading software is
                                 3    currently the only method a blind or visually impaired person may use to
                                 4    independently access the internet. Unless websites are designed to be read by
                                 5    screen-reading software, blind and visually impaired persons are unable to fully
                                 6    access websites, and the information, products, and services contained thereon.
                                 7          16.    Blind and visually impaired users of Windows operating system-
                                 8    enabled computers and devices have several screen-reading software programs
                                 9    available to them. Some of these programs are available for purchase and other
                                 10   programs are available without the user having to purchase the program separately.
                                 11   Job Access With Speech, otherwise known as “JAWS,” is currently the most
                                 12   popular, separately purchased and downloaded screen-reading software program
3055 Wilshire Blvd, 12th Floor




                                 13   available for a Windows computer.
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14         17.    For screen-reading software to function, the information on a website
                                 15   must be capable of being rendered into text. If the website content is not capable
                                 16   of being rendered into text, the blind or visually impaired user is unable to access
                                 17   the same content available to sighted users.
                                 18         18.    The international website standards organization, the World Wide
                                 19   Web Consortium, known throughout the world as W3C, has published Success
                                 20   Criteria for version 2.1 of the Web Content Accessibility Guidelines ("WCAG 2.1"
                                 21   hereinafter). WCAG 2.1 are well-established guidelines for making websites
                                 22   accessible to blind and visually impaired people. These guidelines are adopted,
                                 23   implemented, and followed by most large business entities who want to ensure their
                                 24   websites are accessible to users of screen-reading software programs. Though
                                 25   WCAG 2.1 has not been formally adopted as the standard for making websites
                                 26   accessible, it is one of, if not the most, valuable resource for companies to operate,
                                 27   maintain, and provide a website that is accessible under the ADA to the public.
                                 28         19.    Within this context, the Ninth Circuit has recognized the viability of
                                                                                5
                                                      CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                              Case 3:21-cv-06278-LB Document 1 Filed 08/13/21 Page 6 of 22



                                 1    ADA claims against commercial website owners/operators with regard to the
                                 2    accessibility of such websites. Robles v. Domino’s Pizza, LLC, Docket No. 17-
                                 3    55504 (9th Cir. Apr. 13, 2017), Court Docket No. BL-66. This is in addition to the
                                 4    numerous courts that have already recognized such application.
                                 5          20.    Each of Defendant’s violations of the Americans with Disabilities Act
                                 6    is likewise a violation of the Unruh Civil Rights Act. Indeed, the Unruh Civil Rights
                                 7    Act provides that any violation of the ADA constitutes a violation of the Unruh
                                 8    Civil Rights Ac. Cal. Civ. Code § 51(f).
                                 9          21.    Further, Defendant’s actions and inactions denied Plaintiff full and
                                 10   equal access to their accommodations, facilities, and services.       A substantial
                                 11   motivating reason for Defendant to deny Plaintiff access was the perception of
                                 12   Plaintiff’s disability.   Defendant’s denial of Plaintiff’s accessibility was a
3055 Wilshire Blvd, 12th Floor




                                 13   substantial motivating reason for Defendant’s conduct. Plaintiff was harmed due
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   to Defendant’s conduct. Defendant’s actions and inactions were a substantial factor
                                 15   in causing the lack of access to Plaintiff. Unruh Civil Rights Act, Cal. Civ. Code §
                                 16   51.
                                 17         22.    Inaccessible or otherwise non-compliant websites pose significant
                                 18   access barriers to blind and visually impaired persons.          Common barriers
                                 19   encountered by blind and visually impaired persons include, but are not limited to,
                                 20   the following:
                                 21                a. A text equivalent for every non-text element is not provided;
                                 22                b. Title frames with text are not provided for identification and
                                 23                    navigation;
                                 24                c. Equivalent text is not provided when using scripts;
                                 25                d. Forms with the same information and functionality as for sighted
                                 26                    persons are not provided;
                                 27                e. Information about the meaning and structure of content is not
                                 28                    conveyed by more than the visual presentation of content;
                                                                                 6
                                                       CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:21-cv-06278-LB Document 1 Filed 08/13/21 Page 7 of 22



                                 1        f. Text cannot be resized without assistive technology up to 200
                                 2           percent without loss of content or functionality;
                                 3        g. If the content enforces a time limit, the user is not able to extend,
                                 4           adjust or disable it;
                                 5        h. Web pages do not have titles that describe the topic or purpose;
                                 6        i. The purpose of each link cannot be determined from the link text
                                 7           alone or from the link text and its programmatically determined link
                                 8           context;
                                 9        j. One or more keyboard operable user interface lacks a mode of
                                 10          operation where the keyboard focus indicator is discernible;
                                 11       k. The default human language of each web page cannot be
                                 12          programmatically determined;
3055 Wilshire Blvd, 12th Floor




                                 13       l. When a component receives focus, it may initiate a change in
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14          context;
                                 15       m. Changing the setting of a user interface component may
                                 16          automatically cause a change of context where the user has not been
                                 17          advised before using the component;
                                 18       n. Labels or instructions are not provided when content requires user
                                 19          input;
                                 20       o. In content which is implemented by using markup languages,
                                 21          elements do not have complete start and end tags, elements are not
                                 22          nested according to their specifications, elements may contain
                                 23          duplicate attributes and/or any IDs are not unique;
                                 24       p. Inaccessible Portable Document Format (PDFs); and
                                 25       q. The name and role of all User Interface elements cannot be
                                 26          programmatically determined; items that can be set by the user
                                 27          cannot be programmatically set; and/or notification of changes to
                                 28          these items is not available to user agents, including assistive
                                                                      7
                                             CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                             Case 3:21-cv-06278-LB Document 1 Filed 08/13/21 Page 8 of 22



                                 1                    technology.
                                 2                              FACTUAL BACKGROUND
                                 3          23.    Defendant offers the http://www.noobowl.com/ website to the public.
                                 4    The website offers features which should allow all consumers to access the goods
                                 5    and services which Defendant offers in connection with its physical locations. The
                                 6    goods and services offered by Defendant include, but are not limited to, the
                                 7    following: noodles such as dan dan noodles, tomato beef noodle soup, sweet soy
                                 8    sauce noodles, biang biang noodles, Sichuan spicy beef noodles, Noobowl noodles,
                                 9    Sichuan cold noodles, and braised pork noodles; rice such as braised pork rice,
                                 10   stewed beef and tomato rice, and spicy curry potato beef rice; appetizers such as
                                 11   Sichuan spicy dumplings, spicy fried calamari, Sichuan sausage, and fried chicken
                                 12   wings; coconut milk such as mango coconut slush with crystal boba, strawberry
3055 Wilshire Blvd, 12th Floor




                                 13   coconut slush with crystal boba, and pineapple coconut slush with crystal boba;
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   fresh teas with cheese top such as jasmine green tea with cheese top, Ceylon black
                                 15   tea with cheese top, roasted mountain oolong tea with cheese top, and longan black
                                 16   tea with cheese top; flavored milk such as taro milk with crystal boba, brown sugar
                                 17   boba milk tea, and strawberry milk with crystal boba; fruit tea such as passion fruit
                                 18   & orange green tea with crystal boba, passion fruit green tea with crystal boba &
                                 19   lychee jelly, grapefruit green tea slush, strawberry green tea slush with cheese top,
                                 20   grape green tea slush with cheese top, and jasmine peach tea; milk tea such as Thai
                                 21   milk tea, brown sugar boba milk tea, milk tea with boba, milk tea with boba lychee
                                 22   jelly & red bean, Oreo brulee boba milk tea, red bean milk tea, black milk tea with
                                 23   boba & taro, crème brulee milk tea with boba, and matcha milk tea; and beverage
                                 24   toppings such as pearl boba, crystal boba, lychee jelly, red beans, taro, cheese top,
                                 25   and Oreo cheese top.      Consumers can further access information regarding
                                 26   Defendant’s biography, restaurant locations, business hours, contact details, menu,
                                 27   and ordering online for pickup or delivery.
                                 28         24.    Based on information and belief, it is Defendant’s policy and practice
                                                                                8
                                                      CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                             Case 3:21-cv-06278-LB Document 1 Filed 08/13/21 Page 9 of 22



                                 1    to deny Plaintiff and Class Members, along with other blind or visually impaired
                                 2    users, access to Defendant’s website, and to therefore specifically deny the goods
                                 3    and services that are offered and integrated with Defendant’s restaurants. Due to
                                 4    Defendant’s failure and refusal to remove access barriers on its website, Plaintiff
                                 5    and other visually impaired persons have been and are still being denied equal and
                                 6    full access to Defendant’s restaurants and the numerous goods, services, and
                                 7    benefits offered to the public through Defendant’s website.
                                 8    DEFENDANT’S BARRIERS ON UNRUH CIVIL RIGHTS ACT, CAL. CIV.
                                 9       CODE § 51(f) DENY PLAINTIFF AND CLASS MEMBERS ACCESS
                                 10         25.    Plaintiff is a visually impaired and legally blind person, who cannot
                                 11   use a computer without the assistance of screen-reading software. However,
                                 12   Plaintiff is a proficient user of the JAWS or NV ACCESS screen-reader(s) as well
3055 Wilshire Blvd, 12th Floor




                                 13   as Mac’s VoiceOver and uses it to access the internet.         Plaintiff has visited
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   http://www.noobowl.com/ on several separate occasions using the JAWS and/or
                                 15   VoiceOver screen-readers.
                                 16         26.    During Plaintiff’s numerous visits to Defendant’s website, Plaintiff
                                 17   encountered multiple access barriers which denied Plaintiff full and equal access to
                                 18   the facilities, goods, and services offered to the public and made available to the
                                 19   public on Defendant’s website. Due to the widespread access barriers Plaintiff and
                                 20   Class Members encountered on Defendant’s website, Plaintiff and Class Members
                                 21   have been deterred, on a regular basis, from accessing Defendant’s website.
                                 22   Similarly, the access barriers Plaintiff has encountered on Defendant’s website have
                                 23   deterred Plaintiff and Class Members from visiting Defendant’s physical locations.
                                 24         27.    While attempting to navigate Defendant’s website, Plaintiff and Class
                                 25   Members encountered multiple accessibility barriers for blind or visually impaired
                                 26   people that include, but are not limited to, the following:
                                 27                a. Lack of Alternative Text (“alt-text”), or a text equivalent. Alt-text
                                 28                   is invisible code embedded beneath a graphic or image on a website
                                                                                9
                                                      CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:21-cv-06278-LB Document 1 Filed 08/13/21 Page 10 of 22



                                 1             that is read to a user by a screen-reader. For graphics or images to
                                 2             be fully accessible for screen-reader users, it requires that alt-text
                                 3             be coded with each graphic or image so that screen-reading
                                 4             software can speak the alt-text to describe the graphic or image
                                 5             where a sighted user would just see the graphic or image. Alt-text
                                 6             does not change the visual presentation, but instead a text box
                                 7             shows when the cursor hovers over the graphic or image. The lack
                                 8             of alt-text on graphics and images prevents screen-readers from
                                 9             accurately vocalizing a description of the image or graphic. As a
                                 10            result, Plaintiff and Class Members, who are blind and visually
                                 11            impaired customers, are unable to access “authentic Chinese street
                                 12            foods, such as noodles and rice bowls.” Furthermore, Plaintiff and
3055 Wilshire Blvd, 12th Floor




                                 13            Class Members are unable to access information regarding
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14            Defendant’s biography, restaurant locations, business hours,
                                 15            contact details, menu items, and ordering online for pickup or
                                 16            delivery;
                                 17         b. Empty Links that contain No Text causing the function or purpose
                                 18            of the link to not be presented to the user. This can introduce
                                 19            confusion for keyboard and screen-reader users;
                                 20         c. Redundant Links where adjacent links go to the same URL address
                                 21            which results in additional navigation and repetition for keyboard
                                 22            and screen-reader users; and
                                 23         d. Linked Images missing alt-text, which causes problems if an image
                                 24            within a link does not contain any descriptive text and that image
                                 25            does not have alt-text. A screen reader then has no content to
                                 26            present the user as to the function of the link, including information
                                 27            or links for and contained in PDFs.
                                 28   28.   Recently in 2021, Plaintiff attempted to do business with Defendant
                                                                        10
                                               CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                             Case 3:21-cv-06278-LB Document 1 Filed 08/13/21 Page 11 of 22



                                 1    on Defendant’s website and Plaintiff encountered barriers to access on Defendant’s
                                 2    website.       Plaintiff   has   visited        prior   iterations   of   the   website,
                                 3    http://www.noobowl.com/, and also encountered barriers to access on Defendant’s
                                 4    website.
                                 5          29.    Despite past and recent attempts to do business with Defendant on its
                                 6    website, the numerous access barriers contained on the website and encountered by
                                 7    Plaintiff, have denied Plaintiff full and equal access to Defendant’s website.
                                 8    Plaintiff and Class Members, as a result of the barriers on Defendant’s website,
                                 9    continue to be deterred on a regular basis from accessing Defendant’s website.
                                 10   Likewise, based on the numerous access barriers Plaintiff and Class Members have
                                 11   been deterred and impeded from the full and equal enjoyment of goods and services
                                 12   offered in Defendant’s restaurants and from making purchases at such physical
3055 Wilshire Blvd, 12th Floor




                                 13   locations.
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14         DEFENDANT MUST REMOVE BARRIERS TO ITS WEBSITE
                                 15         30.    Due to the inaccessibility of the Defendant’s website, blind and
                                 16   visually impaired customers such as Plaintiff, who need screen-readers, cannot fully
                                 17   and equally use or enjoy the facilities and services Defendant offers to the public
                                 18   on its website. The access barriers Plaintiff has encountered have caused a denial
                                 19   of Plaintiff’s full and equal access in the past and now deter Plaintiff on a regular
                                 20   basis from accessing the website.
                                 21         31.    These access barriers on Defendant’s website have deterred Plaintiff
                                 22   from visiting Defendant’s physical locations and enjoying them equal to sighted
                                 23   individuals because: Plaintiff was unable to find the locations and hours of
                                 24   operation of Defendant’s retaurants on its website, preventing Plaintiff from visiting
                                 25   the locations to view and purchase products and/or services. Plaintiff and Class
                                 26   Members intend to visit the Defendant’s locations in the near future if Plaintiff and
                                 27   Class Members could access Defendant’s website.
                                 28         32.    If the website were equally accessible to all, Plaintiff and Class
                                                                                 11
                                                      CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                             Case 3:21-cv-06278-LB Document 1 Filed 08/13/21 Page 12 of 22



                                 1    Members could independently navigate the website and complete a desired
                                 2    transaction, as sighted individuals do.
                                 3          33.    Plaintiff, through Plaintiff’s attempts to use the website, has actual
                                 4    knowledge of the access barriers that make these services inaccessible and
                                 5    independently unusable by blind and visually impaired people.
                                 6          34.    Because simple compliance with WCAG 2.1 would provide Plaintiff
                                 7    and Class Members who are visually impaired consumers with equal access to the
                                 8    website, Plaintiff and Class Members allege that Defendant engaged in acts of
                                 9    intentional discrimination, including, but not limited to, the following policies or
                                 10   practices: constructing and maintaining a website that is inaccessible to visually
                                 11   impaired individuals, including Plaintiff and Class Members; failing to construct
                                 12   and maintain a website that is sufficiently intuitive so as to be equally accessible to
3055 Wilshire Blvd, 12th Floor




                                 13   visually impaired individuals, including Plaintiff and Class Members; and failing to
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   take actions to correct these access barriers in the face of substantial harm and
                                 15   discrimination to blind and visually impaired consumers, such as Plaintiff and Class
                                 16   Members, as a member of a protected class.
                                 17         35.    The Defendant uses standards, criteria or methods of administration
                                 18   that have the effect of discriminating or perpetuating the discrimination against
                                 19   others, as alleged herein.
                                 20         36.    The ADA expressly contemplates the injunctive relief that Plaintiff
                                 21   seeks in this action. In relevant part, the ADA requires:
                                 22
                                            In the case of violations of … this title, injunctive relief shall include
                                 23         an order to alter facilities to make such facilities readily accessible to
                                 24         and usable by individuals with disabilities …. Where appropriate,
                                            injunctive relief shall also include requiring the … modification of a
                                 25         policy …. 42 U.S.C. § 12188(a)(2).
                                 26
                                            37.    Because Defendant’s website has never been equally accessible, and
                                 27
                                      because Defendant lacks a corporate policy that is reasonably calculated to cause
                                 28
                                                                                12
                                                      CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                            Case 3:21-cv-06278-LB Document 1 Filed 08/13/21 Page 13 of 22



                                 1    the Defendant’s website to become and remain accessible, Plaintiff invokes 42
                                 2    U.S.C. § 12188(a)(2) and seeks a permanent injunction requiring the Defendant to
                                 3    retain a qualified consultant acceptable to Plaintiff to assist Defendant to comply
                                 4    with WCAG 2.1 guidelines for Defendant’s website.           The website must be
                                 5    accessible for individuals with disabilities who use desktop computers, laptops,
                                 6    tablets, and smartphones. Plaintiff and Class Members seek that this permanent
                                 7    injunction require Defendant to cooperate with the agreed-upon consultant to: train
                                 8    Defendant’s employees and agents who develop the website on accessibility
                                 9    compliance under the WCAG 2.1 guidelines; regularly check the accessibility of
                                 10   the website under the WCAG 2.1 guidelines; regularly test user accessibility by
                                 11   blind or vision-impaired persons to ensure that the Defendant’s website complies
                                 12   under the WCAG 2.1 guidelines; and develop an accessibility policy that is clearly
3055 Wilshire Blvd, 12th Floor




                                 13   disclosed on the Defendant’s website, with contact information for users to report
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   accessibility-related problems and require that any third-party vendors who
                                 15   participate on the Defendant’s website to be fully accessible to the disabled by
                                 16   conforming with WCAG 2.1.
                                 17         38.   If Defendant’s website were accessible, Plaintiff and Class Members
                                 18   could independently access information about locations, hours, services offered,
                                 19   and goods available for online purchase.
                                 20         39.   Although Defendant may currently have centralized policies regarding
                                 21   maintaining and operating Defendant’s website, Defendant lacks a plan and policy
                                 22   reasonably calculated to make Defendant’s website fully and equally accessible to,
                                 23   and independently usable by, blind and other visually impaired consumers.
                                 24         40.   Defendant has, upon information and belief, invested substantial sums
                                 25   in developing and maintaining Defendant’s website, and Defendant has generated
                                 26   significant revenue from Defendant’s website. These amounts are far greater than
                                 27   the associated cost of making Defendant’s website equally accessible to visually
                                 28   impaired customers.
                                                                                 13
                                                      CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                             Case 3:21-cv-06278-LB Document 1 Filed 08/13/21 Page 14 of 22



                                 1          41.    Without injunctive relief, Plaintiff and Class Members will continue to
                                 2    be unable to independently use Defendant’s website, violating their rights.
                                 3                            CLASS ACTION ALLEGATIONS
                                 4          42.    Plaintiff, on behalf of herself and all others similarly situated, seeks to
                                 5    certify a nationwide class under Fed. R. Civ. P. 23(a) and 23(b)(2), the Nationwide
                                 6    class is initially defined as follows:
                                 7
                                            all legally blind individuals who have attempted to access Defendant’s
                                 8          website by the use of a screen reading software during the applicable
                                 9          limitations period up to and including final judgment in this action.
                                            43.    The California class is initially defined as follows:
                                 10
                                 11         all legally blind individuals in the State of California who have
                                 12         attempted to access Defendant’s website by the use of a screen reading
                                            software during the applicable limitations period up to and including
3055 Wilshire Blvd, 12th Floor




                                 13
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                            final judgment in this action.
                                 14
                                 15         44.    Excluded from each of the above Classes is Defendant, including any
                                 16   entity in which Defendant has a controlling interest, is a parent or subsidiary, or
                                 17   which is controlled by Defendant, as well as the officers, directors, affiliates, legal
                                 18   representatives, heirs, predecessors, successors, and assigns of Defendant. Also
                                 19   excluded are the judge and the court personnel in this case and any members of their
                                 20   immediate families. Plaintiff reserves the right to amend the Class definitions if
                                 21   discovery and further investigation reveal that the Classes should be expanded or
                                 22   otherwise modified.
                                 23         45.    Numerosity: Fed. R. Civ. P. 23(a)(1). This action has been brought
                                 24   and may properly be maintained as a class action against Defendant under Rules
                                 25   23(b)(1)(B) and 23(b)(3) of the Federal Rules of Civil Procedure. While the exact
                                 26   number and identities of other Class Members are unknown to Plaintiff at this time,
                                 27   Plaintiff is informed and believes that there are hundreds of thousands of Members
                                 28   in the Class. Based on the number of customers who have visited Defendant’s
                                                                                14
                                                       CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                             Case 3:21-cv-06278-LB Document 1 Filed 08/13/21 Page 15 of 22



                                 1    California restaurants, it is estimated that the Class is composed of more than 10,000
                                 2    persons. Furthermore, even if subclasses need to be created for these consumers, it
                                 3    is estimated that each subclass would have thousands of Members. The Members
                                 4    of the Class are so numerous that joinder of all Members is impracticable and the
                                 5    disposition of their claims in a class action rather than in individual actions will
                                 6    benefit the parties and the courts.
                                 7          46.    Typicality: Plaintiff and Class Members’ claims are typical of the
                                 8    claims of the Members of the Class as all Members of the Class are similarly
                                 9    affected by Defendant’s wrongful conduct, as detailed herein.
                                 10         47.    Adequacy: Plaintiff will fairly and adequately protect the interests of
                                 11   the Members of the Class in that they have no interests antagonistic to those of the
                                 12   other Members of the Class. Plaintiff has retained experienced and competent
3055 Wilshire Blvd, 12th Floor




                                 13   counsel.
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14         48.    Superiority: A class action is superior to other available methods for
                                 15   the fair and efficient adjudication of this controversy. Since the damages sustained
                                 16   by individual Class Members may be relatively small, the expense and burden of
                                 17   individual litigation makes it impracticable for the Members of the Class to
                                 18   individually seek redress for the wrongful conduct alleged herein. Furthermore, the
                                 19   adjudication of this controversy through a class action will avoid the potentially
                                 20   inconsistent and conflicting adjudications of the claims asserted herein. There will
                                 21   be no difficulty in the management of this action as a class action. If Class treatment
                                 22   of these claims were not available, Defendant would likely unfairly receive
                                 23   thousands of dollars or more in improper revenue.
                                 24         49.    Common Questions Predominate: Common questions of law and fact
                                 25   exist as to all Members of the Class and predominate over any questions solely
                                 26   affecting individual Members of the Class. Among the common questions of law
                                 27   and fact applicable to the Class are:
                                 28                    i. Whether Defendant’s website, http://www.noobowl.com/, is
                                                                                15
                                                      CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                             Case 3:21-cv-06278-LB Document 1 Filed 08/13/21 Page 16 of 22



                                 1                        inaccessible to the visually impaired who use screen reading
                                 2                        software to access internet websites;
                                 3                    ii. Whether Plaintiff and Class Members have been unable to
                                 4                        access http://www.noobowl.com/ through the use of screen-
                                 5                        reading software;
                                 6                   iii. Whether the deficiencies in Defendant’s website violate the
                                 7                        Americans with Disabilities Act of 1990, 42 U.S.C. § 12181 et
                                 8                        seq.;
                                 9                   iv. Whether the deficiencies in Defendant’s website violate the
                                 10                       California Unruh Civil Rights Act, California Civil Code § 51
                                 11                       et seq.;
                                 12                   v. Whether, and to what extent, injunctive relief should be imposed
3055 Wilshire Blvd, 12th Floor




                                 13                       on Defendant to make http://www.noobowl.com/ readily
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14                       accessible to and usable by visually impaired individuals;
                                 15                  vi. Whether Plaintiff and Class Members are entitled to recover
                                 16                       statutory damages with respect to Defendant’s wrongful
                                 17                       conduct; and
                                 18                  vii. Whether further legal and/or equitable relief should be granted
                                 19                       by the Court in this action.
                                 20         50.    The class is readily definable, and prosecution of this action as a Class
                                 21   action will reduce the possibility of repetitious litigation. Plaintiff knows of no
                                 22   difficulty which will be encountered in the management of this litigation which
                                 23   would preclude their maintenance of this matter as a Class action.
                                 24         51.    The prerequisites to maintaining a class action for injunctive relief or
                                 25   equitable relief pursuant to Rule 23(b)(2) are met, as Defendant has acted or refused
                                 26   to act on grounds generally applicable to the Class, thereby making appropriate final
                                 27   injunctive or equitable relief with respect to the Class as a whole.
                                 28         52.    The prerequisites to maintaining a class action for injunctive relief or
                                                                                16
                                                      CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                             Case 3:21-cv-06278-LB Document 1 Filed 08/13/21 Page 17 of 22



                                 1    equitable relief pursuant to Rule 23(b)(3) are met, as questions of law or fact
                                 2    common to the Class predominate over any questions affecting only individual
                                 3    Members; and a class action is superior to other available methods for fairly and
                                 4    efficiently adjudicating the controversy.
                                 5           53.    The prosecution of separate actions by Members of the Class would
                                 6    create a risk of establishing inconsistent rulings and/or incompatible standards of
                                 7    conduct for Defendant. Additionally, individual actions may be dispositive of the
                                 8    interest of all Members of the Class, although certain Class Members are not parties
                                 9    to such actions.
                                 10          54.    Defendant’s conduct is generally applicable to the Class as a whole
                                 11   and Plaintiff seeks, inter alia, equitable remedies with respect to the Class as a
                                 12   whole. As such, Defendant’s systematic policies and practices make declaratory
3055 Wilshire Blvd, 12th Floor




                                 13   relief with respect to the Class as a whole appropriate.
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14                                        COUNT I
                                 15      VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT, 42
                                 16                                 U.S.C. § 12181 ET SEQ.
                                 17         (On Behalf of Plaintiff, the Nationwide Class, and the California Class)
                                 18          55.    Plaintiff alleges and incorporates herein by reference each and every
                                 19   allegation contained in paragraphs 1 through 54, inclusive, of this Complaint as if
                                 20   set forth fully herein.
                                 21          56.    Section 302(a) of Title III of the ADA, 42 U.S.C. § 12181 et seq.,
                                 22   provides: “No individual shall be discriminated against on the basis of disability in
                                 23   the full and equal enjoyment of the goods, services, facilities, privileges,
                                 24   advantages, or accommodations of any place of public accommodation by any
                                 25   person who owns, leases (or leases to), or operates a place of public
                                 26   accommodation.” 42 U.S.C. § 12182(a).
                                 27          57.    Under Section 302(b)(2) of Title III of the ADA, unlawful
                                 28   discrimination also includes, among other things: “a failure to make reasonable
                                                                                  17
                                                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                             Case 3:21-cv-06278-LB Document 1 Filed 08/13/21 Page 18 of 22



                                 1    modifications in policies, practices, or procedures, when such modifications are
                                 2    necessary to afford such goods, services, facilities, privileges, advantages, or
                                 3    accommodations to individuals with disabilities, unless the entity can demonstrate
                                 4    that making such modifications would fundamentally alter the nature of such goods,
                                 5    services, facilities, privileges, advantages or accommodations”; and “a failure to
                                 6    take such steps as may be necessary to ensure that no individual with a disability is
                                 7    excluded, denied services, segregated or otherwise treated differently than other
                                 8    individuals because of the absence of auxiliary aids and services, unless the entity
                                 9    can demonstrate that taking such steps would fundamentally alter the nature of the
                                 10   good, service, facility, privilege, advantage, or accommodation being offered or
                                 11   would result in an undue burden.” 42 U.S.C. § 12182(b)(2)(A)(ii)-(iii). “A public
                                 12   accommodation shall take those steps that may be necessary to ensure that no
3055 Wilshire Blvd, 12th Floor




                                 13   individual with a disability is excluded, denied services, segregated or otherwise
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   treated differently than other individuals because of the absence of auxiliary aids
                                 15   and services, unless the public accommodation can demonstrate that taking those
                                 16   steps would fundamentally alter the nature of the goods, services, facilities,
                                 17   privileges, advantages, or accommodations being offered or would result in an
                                 18   undue burden, i.e., significant difficulty or expense.” 28 C.F.R. § 36.303(a). In
                                 19   order to be effective, auxiliary aids and services must be provided in accessible
                                 20   formats, in a timely manner, and in such a way as to protect the privacy and
                                 21   independence of the individual with a disability.” 28 C.F.R. § 36.303(c)(1)(ii).
                                 22         58.    Defendant’s locations are “public accommodations” within the
                                 23   meaning of 42 U.S.C. § 12181 et seq. Defendant generates millions of dollars in
                                 24   revenue from the sale of its amenities and services, privileges, advantages, and
                                 25   accommodations in California through its locations, related services, privileges,
                                 26   advantages, and accommodations, and its website, http://www.noobowl.com/, is a
                                 27   service, privilege, advantage, and accommodation provided by Defendant that is
                                 28   inaccessible to customers who are visually impaired like Plaintiff.             This
                                                                               18
                                                      CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                             Case 3:21-cv-06278-LB Document 1 Filed 08/13/21 Page 19 of 22



                                 1    inaccessibility denies visually impaired customers full and equal enjoyment of and
                                 2    access to the facilities and services, privileges, advantages, and accommodations
                                 3    that Defendant made available to the non-disabled public. Defendant is violating
                                 4    the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq., in that Defendant
                                 5    denies visually impaired customers the services, privileges, advantages, and
                                 6    accommodations provided by http://www.noobowl.com/. These violations are
                                 7    ongoing.
                                 8           59.    Defendant’s actions constitute intentional discrimination against
                                 9    Plaintiff and Class Members on the basis of a disability in violation of the
                                 10   Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. in that: Defendant has
                                 11   constructed a website that is inaccessible to Plaintiff and Class Members; maintains
                                 12   the website in this inaccessible form; and has failed to take adequate actions to
3055 Wilshire Blvd, 12th Floor




                                 13   correct these barriers even after being notified of the discrimination that such
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   barriers cause.
                                 15          60.    Pursuant to 42 U.S.C. § 12188 and the remedies, procedures, and rights
                                 16   set forth and incorporated therein, Plaintiff requests relief as set forth below.
                                 17                                        COUNT II
                                 18      VIOLATIONS OF THE UNRUH CIVIL RIGHTS ACT, CALIFORNIA
                                 19                               CIVIL CODE § 51 ET SEQ.
                                 20                      (On Behalf of Plaintiff and the California Class)
                                 21          61.    Plaintiff alleges and incorporates herein by reference each and every
                                 22   allegation contained in paragraphs 1 through 60, inclusive, of this Complaint as if
                                 23   set forth fully herein.
                                 24          62.    Defendant’s locations are “business establishments” within the
                                 25   meaning of the California Civil Code § 51 et seq. Defendant generates millions of
                                 26   dollars in revenue from the sale of its services in California through its restaurant
                                 27   locations and related services, and http://www.noobowl.com/ is a service provided
                                 28   by Defendant that is inaccessible to customers who are visually impaired like
                                                                                 19
                                                        CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                             Case 3:21-cv-06278-LB Document 1 Filed 08/13/21 Page 20 of 22



                                 1    Plaintiff and Class Members.        This inaccessibility denies visually impaired
                                 2    customers full and equal access to Defendant’s facilities and services that Defendant
                                 3    makes available to the non-disabled public. Defendant is violating the Unruh Civil
                                 4    Rights Act, California Civil Code § 51 et seq., in that Defendant is denying visually
                                 5    impaired customers the services provided by http://www.noobowl.com/. These
                                 6    violations are ongoing.
                                 7          63.    Defendant’s actions constitute intentional discrimination against
                                 8    Plaintiff and Class Members on the basis of a disability in violation of the Unruh
                                 9    Civil Rights Act, Cal. Civil Code § 51 et seq. in that: Defendant has constructed a
                                 10   website that is inaccessible to Plaintiff and Class Members; maintains the website
                                 11   in this inaccessible form; and has failed to take adequate actions to correct these
                                 12   barriers even after being notified of the discrimination that such barriers cause.
3055 Wilshire Blvd, 12th Floor




                                 13         64.    Defendant is also violating the Unruh Civil Rights Act, California
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   Civil Code § 51 et seq. in that the conduct alleged herein likewise constitutes a
                                 15   violation of various provisions of the ADA, 42 U.S.C. § 12101 et seq. Section 51(f)
                                 16   of the California Civil Code provides that a violation of the right of any individual
                                 17   under the ADA shall also constitute a violation of the Unruh Civil Rights Act.
                                 18         65.    The actions of Defendant were and are in violation of the Unruh Civil
                                 19   Rights Act, California Civil Code § 51 et seq., and, therefore, Plaintiff and Class
                                 20   Members are entitled to injunctive relief remedying the discrimination.
                                 21         66.    Plaintiff and Class Members are also entitled to statutory minimum
                                 22   damages pursuant to California Civil Code § 52 for each and every offense.
                                 23         67.    Plaintiff and Class Members are also entitled to reasonable attorneys’
                                 24   fees and costs.
                                 25         68.    Plaintiff and Class Members are also entitled to a preliminary and
                                 26   permanent injunction enjoining Defendant from violating the Unruh Civil Rights
                                 27   Act, California Civil Code § 51 et seq., and requiring Defendant to take the steps
                                 28   necessary to make http://www.noobowl.com/ readily accessible to and usable by
                                                                                20
                                                        CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                             Case 3:21-cv-06278-LB Document 1 Filed 08/13/21 Page 21 of 22



                                 1    visually impaired individuals.
                                 2                                  PRAYER FOR RELIEF
                                 3          WHEREFORE, Plaintiff, individually and on behalf of all Class Members,
                                 4    respectfully requests that the Court enter judgment in his favor and against
                                 5    Defendant as follows:
                                 6          A.     For an Order certifying the Nationwide Class and California Class as
                                 7                 defined herein and appointing Plaintiffs and his Counsel to represent
                                 8                 the Nationwide Class and the California Class;
                                 9          B.     A preliminary and permanent injunction pursuant to 42 U.S.C. §
                                 10                12188(a)(1) and (2) and section 52.1 of the California Civil Code
                                 11                enjoining Defendant from violating the Unruh Civil Rights Act and
                                 12                ADA and requiring Defendant to take the steps necessary to make
3055 Wilshire Blvd, 12th Floor




                                 13                http://www.noobowl.com/ readily accessible to and usable by visually
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14                impaired individuals;
                                 15         C.     An award of statutory minimum damages of $4,000 per offense per
                                 16                person pursuant to section 52(a) of the California Civil Code.
                                 17         D.     For attorneys’ fees and expenses pursuant to California Civil Code §§
                                 18                52(a), 52.1(h), and 42 U.S.C. § 12205;
                                 19         E.     For pre-judgment interest to the extent permitted by law;
                                 20         F.     For costs of suit; and
                                 21         G.     For such other and further relief as the Court deems just and proper.
                                 22                             DEMAND FOR JURY TRIAL
                                 23         Plaintiff, on behalf of herself and all others similarly situated, hereby
                                 24   demands a jury trial for all claims so triable.
                                 25   ///
                                 26   ///
                                 27   ///
                                 28   ///
                                                                                 21
                                                       CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                            Case 3:21-cv-06278-LB Document 1 Filed 08/13/21 Page 22 of 22



                                 1
                                 2    Dated: August 13, 2021                    Respectfully Submitted,
                                 3
                                                                                /s/ Thiago M. Coelho
                                 4                                              Thiago M. Coelho
                                 5                                              Binyamin I. Manoucheri
                                                                                WILSHIRE LAW FIRM
                                 6                                              Attorney for Plaintiff and
                                 7                                              Proposed Class

                                 8
                                 9
                                 10
                                 11
                                 12
3055 Wilshire Blvd, 12th Floor




                                 13
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14
                                 15
                                 16
                                 17
                                 18
                                 19
                                 20
                                 21
                                 22
                                 23
                                 24
                                 25
                                 26
                                 27
                                 28
                                                                           22
                                                    CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
